BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock Balanced Capital V.I. Fund ( the “Fund”) Supplement dated November 14, 2012 to the Prospectus dated May 1, 2012 Effective immediately and until January 22, 2013, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts about BlackRock Balanced Capital V.I. Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Managers Name Portfolio Manager of the Fund Since Title Chris Leavy, CFA 2012 Managing Director of BlackRock, Inc. and Chief Investment Officer of Fundamental Equity (Americas) Peter Stournaras, CFA 2010 Managing Director of BlackRock, Inc. Rick Rieder 2010 Chief Investment Officer of Fixed Income, Fundamental Portfolios of BlackRock, Inc. Bob Miller 2011 Managing Director of BlackRock, Inc. Philip Green 2008 Managing Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Fund — How the Fund Invests — About the Portfolio Management of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. Chris Leavy, CFA and Peter Stournaras, CFA are jointly and primarily responsible for the day-to-day management of the equity portion of the Fund’s portfolio. Rick Rieder and Bob Miller are jointly and primarily responsible for the day-to-day management of the fixed-income portion of the Fund’s portfolio. Philip Green is responsible for the asset allocation of the equity and fixed-income portions of the Fund’s portfolio. Please see “Management of the Funds — Portfolio Manager Information” for additional information on the portfolio management team. The section in the Prospectus captioned “Management of the Funds — Portfolio Manager Information —BlackRock Balanced Capital V.I. Fund” is deleted in its entirety and replaced with the following: BlackRock Balanced Capital V.I. Fund The Fund is managed by a team of financial professionals. Chris Leavy, CFA and Peter Stournaras, CFA are jointly and primarily responsible for the day-to-day management of the equity portion of the Fund’s portfolio. Rick Rieder and Bob Miller are jointly and primarily responsible for the day-to-day management of the fixed-income portion of the Fund’s portfolio. Philip Green is responsible for the asset allocation of the equity and fixed-income portions of the Fund’s portfolio. Portfolio Manager Primary Role Since Title and Recent Biography Chris Leavy, CFA Jointly and primarily responsible for the day-to-day management of the equity portion of the Fund’s portfolio, including setting the overall investment strategy and overseeing the management of the equity portion of the Fund’s portfolio. 2012 Managing Director of BlackRock, Inc. and Chief Investment Officer of Fundamental Equity (Americas) since 2010; Oppenheimer Funds from 2000 to 2010 (Chief Investment Officer, Equities (2009-2010), Head of Equities (2007-2009), Head of Value Equity Group (2000-2006) and portfolio manager (2000-2008)). Peter Stournaras, CFA Jointly and primarily responsible for the day-to-day management of the equity portion of the Fund’s portfolio, including setting the overall investment strategy and overseeing the management of the equity portion of the Fund’s portfolio. 2010 Managing Director of BlackRock, Inc. since 2010; Director at Northern Trust Company from 2006 to 2010; Portfolio Manager at Smith
